Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 10-12, 15-18, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakano (U. S. Patent Application Publication No. 2014/0205480).
Regarding claim 1, Nakano discloses a thin pump (FIG.’s 1-4, Abstract), comprising: 
a casing 36 (para. 0116)  having a bottom surface 48 (para. 0143), an outer surface (shown), a lower chamber S2, an upper chamber 84 (para. 0144), an inlet channel, and an outlet channel (shown connected to inlet 42 and outlet 46 in FIG. 2), wherein the outer surface is connected to the bottom surface 48, 
a rotor (refer to an Annotated copy of Nakano FIG. 1 attached below, as shown and indicated), comprising an impeller 12 (para. 0111, rotating blade member 12 interpreted as recited impeller) and a magnetic component 32 (para. 0119), wherein the impeller 12 is rotatably disposed in the lower chamber S2 of the casing  36, the magnetic component 32 is disposed on the impeller 12 (para. 0111, magnetic accommodating portion 24 disclosed as part of impeller 12); 
and a stator 104 (para. 0170, coil portion 104, coils 110 and winding wire 108 form recited stator), disposed in the casing 36, wherein the stator 104 corresponds to the magnetic component 32  of the rotor so as to drive the rotor to rotate with respect to the casing 36. 

    PNG
    media_image1.png
    687
    749
    media_image1.png
    Greyscale

Annotated Nakano FIG. 1 

Re. claim 2, Nakano discloses wherein the casing 36 has a ramp (para. 0135, formed in part by blade casing 68 that is part of overall pump casing components), and the inlet channel is connected to the upper chamber 84 via the ramp (Annotated Nakano FIG. 1, as shown and indicated, by ramp first and second portions formed on blade casing 68).
Re. claim 3, Nakano discloses the ramp has a first portion and a second portion opposite to each other (Annotated Nakano FIG. 5, as shown and indicated), the first portion of the ramp is connected to the inlet channel (shown), the second portion of the ramp is connected to the upper chamber 84, and a first surface of the first portion of the ramp is located closer to the bottom surface 48 than a second surface of the second portion of the ramp (as shown).
Re. claim 4, Nakano discloses the ramp further has a middle portion located between and connected to the first portion and the second portion (Annotated Nakano FIG. 1, curved portion between first and second portion of blade casing 68)  and a curved surface of the middle portion is located between and connected to the first surface and the second surface (Annotated Nakano FIG. 1, as shown and indicated, the recited curved surface is formed between first and second portions shown, although this curve is sharp it nonetheless meets recited limitation under broadest reasonable interpretation).
Re. claim 7, Nakano discloses the ramp further has a middle portion located between and connected to the first portion and the second portion, and an inclined surface of the middle portion is located between and connected to the first surface and the second surface (Annotated Nakano FIG. 1, as shown and indicated, the recited inclined surface is formed between first and second portions shown).
Re. claim 10, Nakano discloses the second surface is located further away from the bottom surface than the rotor (Annotated Nakano FIG. 1, as shown, under broadest reasonable interpretation of the terms, while drawing may not show dimensions, the 
Re. claim 11, Nakano discloses a width w1 of the first portion of the ramp is smaller than a width w2 of the second portion of the ramp (refer to an Annotated copy of Enlarged Nakano FIG. 1 attached below, as shown and indicated, width being the dimension along the surface, vertically for first portion in this instance).

    PNG
    media_image2.png
    494
    628
    media_image2.png
    Greyscale

Annotated Enlarged Nakano FIG. 1 


Re. claim 12, Nakano discloses the stator 104 is located at a side of the casing away from the rotor along a rotation axis of the rotor (as shown).
Re. claim 15, Nakano discloses the casing comprises a bottom part 48 (para. 0137), a top part 34 (para. 0127), and a cover (Annotated Nakano FIG. 1, as shown and indicated) the top part 34 is disposed on the bottom part 48, the top part 34 and the bottom part 48 form the lower chamber S2 therebetween (shown), the upper chamber 84 and the ramp are located at a side of the top part 34 away from the lower chamber (shown), the top part 34 has at least one through hole 94 (para. 0162) connected to the upper chamber 84 and the lower chamber S1, and the cover is disposed on the top part 34 to cover the upper chamber 84 and the ramp (as shown).
Re. claim 16, Nakano discloses the bottom surface and the outer surface are located on the top part 34 (Annotated Nakano FIG. 1, as shown and indicated under broadest reasonable interpretation of the terms).
Re. claim 17, Nakano discloses the bottom surface is located on the bottom part 48, and the outer surface is located on the top part 34 (Annotated Takano FIG. 1, as shown and indicated, since lower main body casing 48 encapsulates the parts).
Re. claim 18, Nakano discloses the bottom part 48 has an accommodating space S1 (surrounding stator components), and the stator 104 is located in the accommodating space (as shown).
Re. claim 20, Nakano discloses the stator 104 has a lower surface on a side thereof located close to the bottom surface (shown), the impeller 12 has an upper surface on a side thereof located away from the bottom surface (shown), and a center line of the inlet channel is located between a plane where the lower surface of the stator 

Re. claim 22, Nakano discloses the impeller 12 has an upper surface on a side thereof located away from the bottom surface, and the inlet channel is located between a plane where the upper surface of the impeller 12 is located and a plane where the bottom surface is located (Annotated Enlarged Nakano FIG. 1, as shown, under a broadest reasonable interpretation of the terms, notelines indicating planes formed by upper and bottom surfaces).
Re. claim 23, Nakano discloses the ramp has one end connected to the inlet channel (shown) and another end extending towards a point where a rotation axis of the impeller 12 passes (Annotated Enlarged Takano FIG. 1, as shown and indicated, under broadest reasonable interpretation of the terms).


 Claims 5, 6, 8, 9, 13, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (U. S. Patent Application Publication No. 2014/0205480) in view of Guo et al.  (U. S. Patent Application Publication No. 2014/0369824).
As to claims 5 and 8, Nakano is discussed above but is silent as to a plane where a top surface of the impeller is located is angled at an angle ϴ 1 with respect to a plane where a top surface of the casing is located, a plane tangential to the curved surface, as in claim 5, or a plane where the inclined surface, as in claim 7, is angled at an angle ϴ2 with respect to the plane where the top surface of the casing is located, and the angle 02 ranges between (ϴ1+50%ϴ1) and (ϴ1-50% ϴ1). (Note that this    Thus, Guo evidences that this plane angle relationship is a result effective parameter for determining the overall axial height of the pump casing, Id.   With this in mind then, one having ordinary skill in the art would recognize the recited angle relationship as a routine optimization.  Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the instant application to modify Nakano with the recited angle relationship in order to optimize casing height as indicated by Guo since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  In re Aller, 456, 105 USPQ 233, 235 (CCPA 1955).   MPEP 2144.05(II).
As to claims 6 and 9, once modified, the combined teachings of the Nakano and Gou teach or suggest optimizing  the angle ϴ2 so that it would fall in a range to greater than 0 degree, and the angle ϴ2 is less than or equal to 90 degrees.
As to claims 13 and 14, Nakano is discussed above but is silent as to the inlet channel and the outlet channel are respectively located at two opposite sides, or two different sides, of the outer surface.  In this regard, Guo et al. teaches a pump having an inlet 34 on one side and an outlet 37 an opposite, or different side (FIG.’s 1-4, para.’s 0031 & 0032).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Nakano 
As to claim 21, Nakano is discussed above and theoretically contemplates  a base line is defined to be equidistant from the upper surface and the lower surface (Annotated Enlarged Nakano FIG. 1, as shown).  However, Nakano is silent as to a distance between the center line of the inlet channel and the base line is less than 5 percent of a distance between the upper surface and the lower surface.  Moreover, this distance relationship is related to the overall axial height of the casing and pump.  In this regard, Guo teaches a pump having an inlet channel with a defined centerline 37 that is defined to be a function of the inlet geometry curvature (FIG. 4, para. 0036).  This angle relationship is a factor in determining the overall axial height of the pump casing (FIG. 4, para. 0036).   Thus, Guo evidences that this location of the centerline relationship is a result effective parameter for determining the overall axial height of the pump casing, Id.   With this in mind then, one having ordinary skill in the art would recognize that the recited distance relationship as a routine optimization.  Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the instant application to modify Nakano with the recited distance relationship in order to optimize casing height as indicated by Guo since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  In re Aller, 456, 105 USPQ 233, 235 (CCPA 1955).   MPEP 2144.05(II).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (U. S. Patent Application Publication No. 2014/0205480).
As to claim 19, Nakano is discussed above but is silent as to a seal ring, wherein the seal ring is located between and clamped by the bottom part and the top part.  Nakano does disclose top and bottom parts in sealing engagement but not with a seal ring.  To this point, providing o-ring seals is notoriously conventional for sealing casing parts of a liquid pump.  With this in mind, the Examiner takes Official Notice that it would further have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a seal ring arranged in the manner claimed in Nakano in order to prevent fluid leaks between the casing parts accordingly.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (U. S. Patent Application Publication No. 2014/0205480) in view of Nakagawa (U. S. Patent Application Publication No. 2016/0025099).
As to claim 24, Nakano is discussed above and further discloses a shaft 80 fixed in the casing with the impeller 12 of the rotor rotatably disposed on the shaft 80 but is silent as to two washers that are sleeved on the shaft and are respectively located at two opposite sides of the impeller.  However, Nakano does disclose both upper and lower bearing components 78, 58 at ends of the shaft 80 which serve an equivalent function.  In this regard, Nakagawa teaches a pump have a shaft 80, 82 and impeller 12 with at least two washers 73, 61 sleeved on the shaft at opposite sides of the impeller 12 (FIG. 1, para.’s 0197-0202).  It would have been obvious to one having ordinary skill Id.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (U. S. Patent Application Publication No. 2014/0205480) in view of Koga (U. S. Patent Application Publication No. 2004/0240179).
As to claim 25,  Nakano is discussed above but is silent as to a center line of the outlet channel is substantially perpendicular to a radial direction of the lower chamber.  In this regard, Koga teaches a pump having outlet 20 arranged tangentially to the pumping chamber (FIG. 2, para. 0028, as viewed from above), perpendicular to the radial direction claimed.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Nakano so that its outlet is perpendicular to the radial direction of the lower chamber so as to accommodate outlet porting arranged on the casing side depending upon desired form factor and installation requirements, as demonstrated by Koga. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (U. S. Patent Application Publication No. 2014/0205480) in view of Wampler (U. S. Patent Application Publication No. 2007/0231135).
As to claim 26,  Nakano is discussed above but is silent as to the rotor further comprises an iron plate located between the impeller and the magnetic component.  In .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (U. S. Patent Application Publication No. 2014/0205480).
As to claim 27,  Nakano is discussed above but is silent as to a center line of the inlet channel is located closer to the bottom surface than a center line of the outlet channel.   Since applicant has not disclosed that having the center line of the inlet channel lower than a centerline of the outlet channel solves any stated problem or is for any particular purpose above and it appears that the inlet and outlet channels of Nakano would perform equally well being configured as claimed by applicant.  Therefore, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, before the filing of the claimed invention, to modify the inlet channel of Nakano so that it is closer to the bottom surface than the outlet channel in order to adapt the porting connections depending upon desired form factor and installation.   See MPEP 2144.04 (IV)(B). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jia (Chinese Patent Publication No. CN 113107864) is highly relevant, disclosing a thin pump design similar to the instant invention but it is not prior art due to its later filing date. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746